Citation Nr: 0507395	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for schizophrenia due 
to asbestos exposure.

2.  Entitlement to service connection for schizophrenia due 
to radiation exposure.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for schizophrenia.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In the September 2003 decision, the RO denied entitlement to 
TDIU.  The veteran included this issue in his September 2003 
notice of disagreement.  However, the statement of the case 
(SOC) issued in October 2003 addressed nonservice-connected 
pension instead of TDIU.  Therefore, the TDIU claim is 
pending since 38 C.F.R. § 19.26 requires the issuance of a 
statement of the case.  Therefore, this issue will be 
remanded, rather than referred.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

The veteran initially requested a hearing before the Board 
when he filed his substantive appeal in October 2003.  
However, in November 2003, the veteran withdrew his request.  

The issues of entitlement to service connection for 
schizophrenia, diverticulitis and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  There is no competent evidence showing exposure to either 
asbestos or radiation in service.

2.  Competent medical evidence of record does not show a link 
between the current diagnosis of schizophrenia and exposure 
to asbestos or radiation.


CONCLUSIONS OF LAW

1.  Service connection for schizophrenia due to asbestos 
exposure is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Service connection for schizophrenia due to radiation 
exposure is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in February 2003, as well as by the 
discussion in the October 2003 statement of the case (SOC).  
By means of these documents, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided a VCAA notice prior 
to the September 2003 denial of his claim.  Therefore, there 
are no defects with respect to the timing of the VCAA notice 
requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and private treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, the RO has not afforded the veteran a VA 
psychiatric examination for the purpose of securing an 
opinion on the question of a relationship between 
schizophrenia and exposure to asbestos and radiation.  
However, there is no competent evidence that the veteran was 
exposed to either asbestos or radiation during his 22 days of 
service and schizophrenia is not listed as a radiogenic 
disease under the applicable laws and regulations.  
Consequently, there is no reasonable possibility that a VA 
examination addressing asbestos or radiation exposure and 
schizophrenia would result in findings favorable to the 
veteran.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

Service Connection for Schizophrenia due to Asbestos and 
Radiation Exposure

The veteran asserts that he was exposed to asbestos in the 
dispensary during service.  He also claims that he was 
exposed to ionizing radiation when he underwent an upper 
gastrointestinal series.  He specifically argues that his 
schizophrenia is due to exposure to asbestos and radiation.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Private records dated in 1982, 1985, 1986, and 2001 to 2002, 
show that the veteran has been diagnosed with and treated for 
schizophrenia.  Therefore, there is competent evidence of 
record demonstrating that the veteran suffers from the 
disability that he claims is service-connected.  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, VA has provided adjudicators with some 
guidelines in addressing claims involving asbestos exposure, 
as set forth in Veteran's Benefits Administration Manual M21-
1, Part VI, 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed. Inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  

This is significant considering that, during World War II, 
several million people employed in U.S. shipyards and U.S. 
Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  In reviewing claims for service connection, it 
must be determined whether or not military records 
demonstrate asbestos exposure in service; it should be 
determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

The Board notes that the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules and are merely guidelines, and there is no presumption 
that a veteran was exposed to asbestos in service.  Dyment v. 
West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Here, the veteran's service records reveal that he was only 
on active duty with the U.S. Navy for a period of 22 days 
from July 1977 to August 1977.  As noted, the veteran states 
that he was exposed to asbestos in the dispensary.  The 
veteran has provided no corroborating evidence to support his 
assertion.  Therefore, his claim is based solely on his own 
statements.  More importantly, there is no medical evidence 
of a nexus between the veteran's schizophrenia and alleged 
asbestos exposure during service.  All of the available 
records are negative for any medical opinions regarding the 
cause of the veteran's schizophrenia.  

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer. 38 C.F.R. § 3.311(b)(2) (2004). 
In addition, the provisions of 38 C.F.R. § 3.11(b)(5)(iv) 
provide that to warrant service connection, pancreatic cancer 
must become manifest five years or more after exposure.

Here, the veteran claims that he was exposed to ionizing 
radiation when he underwent an upper gastrointestinal series.  
There is no documentation of record indicating that the 
veteran was exposed to ionizing radiation in service.  As 
noted previously, the veteran served for period of 22 days 
from July 1977 to August 1977 and there is no indication of 
any exposure during that period.  Further, there is no 
medical evidence of record relating the veteran's 
schizophrenia to any radiation exposure.

Although it has been shown that the veteran has 
schizophrenia, the Board points out that the presumptions 
afforded under 38 C.F.R. §§ 3.309 and 3.311 are not available 
here, as schizophrenia is not a disease listed in either 
regulation.  Despite the medical evidence supporting a 
finding of schizophrenia, there are no medical opinions that 
this condition is related to the upper gastrointestinal 
series conducted during service.  

Overall, even though treatment reports confirm a diagnosis of 
the claimed disability, the record is void of medical 
opinions regarding a relationship between schizophrenia and 
exposure to asbestos or radiation.  Thus, the only evidence 
showing a causal relationship between asbestos or radiation 
exposure and schizophrenia is from the veteran.  There is no 
evidence of record that the veteran has specialized medical 
knowledge, thus he is not competent to offer medical opinion 
as to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. at 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494.  Therefore, the veteran's bare 
assertions without the supporting medical opinions are not 
sufficient to show entitlement to service connection for 
schizophrenia due to asbestos or radiation exposure.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
schizophrenia is due to exposure to asbestos or radiation 
during service.  Thus, the veteran's service connection 
claims for schizophrenia due to exposure to asbestos and 
radiation are denied.  




ORDER

Entitlement to service connection for schizophrenia due to 
asbestos exposure is denied.

Entitlement to service connection for schizophrenia due to 
radiation exposure is denied.


REMAND

During service, the veteran was diagnosed with 
psychophysiologic gastrointestinal disorder and mild 
adjustment reaction to adult life and the military 
psychiatrist noted that apparently recruit training 
contributed to an exacerbation of symptoms the person 
experienced prior to enlistment.  Subsequently, a medical 
board concluded that the condition existed prior to the 
veteran's entry into service, but there were no findings 
regarding aggravation.  Post-service treatment records show 
that the veteran was treated for diverticulitis in 1998.  
Records also reveal the treatment and diagnosis of 
schizophrenia in the 1980s.  

As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further, and 
more importantly, under the VCAA, a veteran is entitled to a 
complete VA medical examination that includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Therefore, 
additional development is in order.

As noted above, the veteran's claim for total disability 
based on individual unemployability has been pending since 
the veteran's notice of disagreement in September 2003.  He 
is entitled to a statement of the case on this issue.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded VA 
gastrointestinal and psychiatric 
examinations for the purpose of 
ascertaining the current diagnoses and 
time of origin (pre-service, in service, 
or post-service) of gastrointestinal 
disorder and schizophrenia that he 
suffers from.  Each examiner should offer 
an opinion on the following:

a.  Whether it is at least as likely 
as not (a 50 percent probability or 
greater) that the veteran's 
gastrointestinal disability either began 
in or was aggravated (beyond the natural 
progression) during service.  

b.  Whether it is at least as likely 
as not (a 50 percent probability or 
greater) that the veteran's schizophrenia 
began in or was aggravated (beyond the 
natural progression during service.  The 
psychiatric examiner should also state 
whether the veteran's schizophrenia 
became manifest during the year after his 
discharge from service.  

The examination reports should reflect 
review of pertinent material in the 
claims folder, including the service 
medical records, the post-service medical 
records, and a copy of this remand.  The 
examiners should integrate the previous 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's 
gastrointestinal conditions and 
schizophrenia.  The examination reports 
should include the complete rationale for 
all opinions expressed.  

2.  The AMC should adjudicate the claims 
of entitlement to service connection for 
a gastrointestinal disability and 
schizophrenia.  If the determinations 
remain adverse to the veteran, he should 
be provided a supplemental statement of 
the case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.

3.  After completion of #1 and 2 above, 
the AMC should issue a statement of the 
case that addresses TDIU.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


